     Case 3:20-cv-00489-MMD-CLB Document 20 Filed 03/04/21 Page 1 of 1



1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                                ***
6     THOMAS WRAY HERNDON,                             Case No. 3:20-cv-00489-MMD-CLB
7                                 Petitioner,                       ORDER
8           v.

9     DWIGHT NEVEN, et al.,

10                            Respondents.

11

12         Good cause appearing, it is hereby ordered that Petitioner Thomas Herndon’s

13   unopposed first motion for extension of time (ECF No. 18) is granted. Petitioner has until

14   May 3, 2021, to file an amended petition for writ of habeas corpus.

15         DATED THIS 4th Day of March 2021.

16

17

18                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28
